       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


GLORIA JOHNS-PRATT,                   :            3:18-cv-01799 (VLB)
    Plaintiff,                        :
                                      :
v.                                    :
                                      :
BMW OF NORTH AMERICA, LLC             :
    Defendant.                        :            April 21, 2020



                     MEMORANDUM OF DECISION
     GRANTING DEFENDANT’S AMENDED MOTION TO DISMISS [ECF NO. 29]


      Before the Court is the Defendant’s Amended Motion to Dismiss Plaintiffs’

First Amended Complaint for Lack of Subject Matter Jurisdiction and for Failure to

State a Claim Upon Which Relief Can be Granted. [ECF No. 29]. For the reasons

that follow, the Court GRANTS the Defendant’s Motion to Dismiss.

                                 BACKGROUND

      Plaintiffs Gloria Johns-Pratt, Ronald Rosa, and Stephen Christopher jointly

filed the instant action on November 1, 2018, asserting causes of action as to each

Plaintiff against Defendant BMW of North America, LLC and then-Defendant

Bavarian Motor Works for (1) breach of warranty pursuant to the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301, et seq. (MMWA), (2) breach of express warranty

pursuant to Conn. Gen. Stat. § 42a-2-313, (3) breach of implied warranty of

merchantability under Conn. Gen. Stat. § 42a-2-314, and (4) violation of the

Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110b, et seq.

(CUTPA). [ECF No. 1].
       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 2 of 14



      Defendants moved to dismiss Plaintiffs’ Complaint on January 31, 2019,

[ECF No. 21], prompting Plaintiffs to file a First Amended Complaint (“FAC”), [ECF

No. 24], on February 21, 2019. In the FAC, Plaintiffs dropped Bavarian Motor Works,

leaving BMW of North America, LLC as the sole Defendant. Id.

      On March 7, 2019, Defendant moved to dismiss Plaintiffs’ First Amended

Complaint. [ECF No. 26]. In the alternative, Defendant moved to sever the Plaintiffs

due to Plaintiffs not meeting “the standard for permissive joinder set forth in Rule

20.” Id. at 30. The same day Defendant moved to stay discovery. [ECF No. 28].

The next day Defendant filed an amended motion to dismiss to correct an errant

date in the Certificate of Service, [ECF No. 29], making this the operative motion to

dismiss.

      On August 30, 2019, the Court entered an Order stating that it would sever

Plaintiffs Rosa and Christopher from the case on September 6, 2019, and invited

Plaintiffs Rosa and Christopher to instead enter dismissals of their claims if they

so chose. [ECF No. 42]. Plaintiffs Rosa and Christopher did so on September 6,

2019, [ECF No. 43], and they were terminated from the case on September 10, 2019.

[ECF No. 44].

      That same day, the Court denied the operative motion to dismiss and the

motion to stay discovery as moot in light of Plaintiffs Rosa and Christopher’s

dismissal from the case. [ECF No. 45]. The Defendant then filed a motion for

reconsideration, arguing that the motion to dismiss should still be operative

against Plaintiff Johns-Pratt, especially in light of the Plaintiffs’ argument in

opposition to the motion to dismiss that their claims could be aggregated to satisfy



                                         2
        Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 3 of 14



the jurisdictional threshold. [ECF No. 48]. The Court agreed, granting Defendant’s

motion for reconsideration on September 17, 2019, reinstating Defendant’s motion

to dismiss against Plaintiff Johns-Pratt only, and granting the motion to stay

discovery. [ECF No. 50].

      In factual allegations supporting Plaintiff’s causes of action in the original

complaint, Plaintiff alleged that on or about June 19, 2013, Plaintiff purchased a

used 2010 BMW 750lxi from an unidentified “authorized dealer located in

Connecticut,” and soon after purchasing it discovered that it required her to add

one quart of oil to the engine every 500 miles “throughout the warranty period and

well before the Defendants’ recommended oil change intervals.” [ECF No. 1 ¶¶ 11-

12]. Plaintiff allegedly informed “an authorized dealer” on numerous occasions

about the required oil additions and was told that the dealer would “monitor” the

situation, that this situation was “normal,” and that it did not warrant any repairs

to Plaintiff’s vehicle. Id. ¶¶ 13-14. Plaintiff alleged that eventually Plaintiff’s dealer

offered to replace the engine in Plaintiff’s vehicle, but then informed Plaintiff that

the replacement engine was backordered, and its availability was unknown. Id. ¶

16.

      Plaintiffs alleged, in the original Complaint, that a certain BMW engine, the

“N63,” was installed in all three of the Plaintiffs’ vehicles and was known to

consume excessive amounts of oil. Id. ¶¶ 36-37. Plaintiffs alleged that “[s]ome

owners and enthusiasts blame the oil consumption on BMW’s decision to place the

N63’s twin turbochargers between the cylinder heads, and inside the engine V,




                                            3
       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 4 of 14



rather than outside of the engine V, away from sensitive components, where

turbochargers are typically located.” Id. ¶ 38.

      In asserting their causes of action, Plaintiffs first stated that Defendants

“failed to remedy the subject vehicles’ oil consumption defect within a reasonable

time, and/or a reasonable number of attempts, thereby breaching the written and

implied warranties applicable to the subject vehicles,” causing each Plaintiffs’

“damages,” and thereby committing a breach of warranty in violation of the MMWA.

[ECF No. 1 at 16-17]. Next Plaintiffs asserted that they each “submitted their

vehicles for warranty repairs,” but “Defendants failed to comply with the terms of

the express written warranty provided to each Plaintiff, by failing and/or refusing

to repair the oil consumption defect under the vehicles’ warranty.”      Id. at 18.

Because of this Plaintiffs asserted that they “have suffered actual and

consequential damages, . . . includ[ing] . . . the loss of the use and enjoyment of

their vehicles, and a diminution in the value of the subject vehicles,” and that

Defendants therefore breached their express warranties to each Plaintiff under

Conn. Gen. Stat. § 42a-2-313. [ECF No. 1 at 17-18]. Third, Plaintiffs asserted that

“[a]n implied warranty that the subject vehicles were merchantable arose by

operation of law as part of the purchase of the subject vehicles,” and that

“Defendants breached the implied warranty of merchantability in that the subject

vehicles were not in merchantable condition when the Plaintiffs purchased them,

or at any time thereafter, and the subject vehicles [we]re unfit for the ordinary

purposes for which such vehicles are used,” causing each Plaintiff “damages,

including but not limited to incidental and consequential damages,” in breach of



                                         4
       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 5 of 14



the implied warranty of merchantability under Conn. Gen. Stat. § 42a-2-314. [ECF

No. 1 at 19]. Finally, Plaintiffs asserted that Defendants violated CUTPA because

(1) “Defendants’ failure and refusal to repair the subject vehicles [was an] unfair

and deceptive practice, (2) Defendants made fraudulent and/or negligent

representations, (3) Defendants represented “the subject vehicles to be of good,

merchantable quality, free of defects, when in fact they were not,” and (4)

Defendants failed “to reveal material facts including, but not limited to, the nature

of the nonconformities and defects complained of herein.” [ECF No. 1 at 20].

      In their Amended Complaint, Plaintiffs added allegations that Plaintiff Johns-

Pratt purchased her vehicle for $55,714.45 and incurred approximately $2,100 in

out-of-pocket expenses associated with her vehicle’s “excessive engine oil

consumption.” [ECF No. 24 ¶¶ 11, 17].

      In the FAC, in a section titled “Factual Allegations Applicable to All

Plaintiffs,” Plaintiffs added allegations concerning Defendant’s vehicle warranties,

id. ¶¶ 36-41, added an allegation that Plaintiffs’ vehicles excessive oil consumption

could cause an engine to seize up resulting in a crash, id. ¶ 77, and added statute

of limitations tolling allegations in addition to the fraudulent concealment tolling

found in the original complaint, including tolling based on the discovery rule, id.

¶¶ 92-94, estoppel, id. ¶¶ 95-97, and class action tolling. Id. ¶ 98. The FAC also

dropped the third cause of action concerning the implied warranty of

merchantability. Id.




                                         5
        Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 6 of 14



                                  LEGAL STANDARD

      “Federal courts are courts of limited jurisdiction. . . .” Gunn v. Minton, 568

U.S. 251, 256 (2013). Subject matter jurisdiction is not waivable, and a lack of

subject matter jurisdiction may be raised at any time, by a party or the court sua

sponte. See Gonzalez v. Thaler, 565 U.S. 134, 141 (2012); see also Sebelius v.

Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013) (“Objections to a tribunal’s

jurisdiction can be raised at any time, even by a party that once conceded the

tribunal’s subject-matter jurisdiction over the controversy.”).         If a court lacks

subject matter jurisdiction, it must dismiss the action. See Fed. R. Civ. P. 12(h)(3).

      A “district court must take all uncontroverted facts in the complaint [ ] as

true, and draw all reasonable inferences in favor of the party asserting

jurisdiction.” Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239,

243 (2d Cir. 2014). However, “where jurisdictional facts are placed in dispute, the

court has the power and obligation to decide issues of fact by reference to evidence

outside the pleadings. . . .” Id. “In that case, the party asserting subject matter

jurisdiction has the burden of proving by a preponderance of the evidence that it

exists.” Id.

      In a case brought under the Magnuson-Moss Warrant Act (“MMWA”), 15

U.S.C. § 2301, et seq., “[a] federal court does not have jurisdiction . . . ‘if the amount

in controversy is less than the sum or value of $50,000 (exclusive of interests and

costs) computed on the basis of all claims to be determined in this suit.’” Makuch

v. Stephen Pontiac-Cadillac, Inc., No. 3:12-cv-886 (WWE), 2013 U.S. Dist. LEXIS 724,

at *3 (D. Conn. Jan. 3, 2013) (quoting 15 U.S.C. § 2310(d)(3)(B)).



                                            6
        Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 7 of 14



      “[A] plaintiff invoking federal jurisdiction must demonstrate a reasonable

probability that the amount-in-controversy requirement is satisfied,” Pyskaty v.

Wide World of Cars, LLC, 856 F.3d 216, 223 (2d Cir. 2017) (citation omitted), but the

Second Circuit “recognize[s] a rebuttable presumption that the face of the

complaint is a good faith representation of the actual amount in controversy.”

Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006). “A

defendant may rebut that presumption by demonstrating ‘to a legal certainty that

the plaintiff could not recover the amount alleged or that the damages alleged were

feigned to satisfy jurisdictional minimums.’” Id.; see also St. Paul Mercury Indemn.

Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (“It must appear to a legal certainty

that the claim is really for less than the jurisdictional amount to justify dismissal.”).

      “Pendent state law claims are not included in determining whether the value

of ‘all claims’ reaches the jurisdictional threshold.” Makuch, 2013 U.S. Dist. LEXIS

724, at *3 (citing Jiminez v. Going Forward, Inc., 25 F. Supp. 2d 54, 55 (D. Conn.

1998)). “The text of the statute indicates that the $50,000 threshold also excludes

interest.” Id. (citing Golden v. Gorno Bros., Inc., 410 F.3d 879, 883 (6th Cir. 2005)).

“Finally, attorney’s fees are excluded from the calculus.” Id. (citing Boelens v.

Redman Homes, Inc., 748 F.2d 1058, 1069 (5th Cir. 1984)).

      “Punitive damages, however, should be included in determining jurisdiction

if they are available under applicable state law.” Id. at 3-4 (citing Boyd v. Homes of

Legend, Inc., 188 F.3d 1294, 1298 (11th Cir. 1999)).         “Under Connecticut law,

punitive damages are available for a claim of breach of warranty if plaintiff alleges

conduct that is ‘done with a bad motive or with a reckless indifference to the



                                           7
        Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 8 of 14



interests of others.’” Id. at *4 (quoting L.F. Pace & Sons, Inc. v. Travelers Indemn.

Co., 9 Conn. App. 30, 48 (1986)).     In other words, punitive damages are only

available when there exists “wanton and malicious injury, evil motive and violence,

for punitive damages may be awarded only for outrageous conduct . . . .” L. F. Pace

& Sons, 9 Conn. App. at 48; see also Triangle Sheet Metal Works, Inc. v. Silver, 154

Conn. 116, 127-29 (1966) (punitive damages not allowable even in case of deliberate

theft of mechanical design trade secrets and trade secrets regarding financial

details regarding costs, pricing, and bidding procedures that caused plaintiffs to

be “severely damaged”). “Punitive damages in Connecticut are measured with

regard to legal fees.” Makuch, 2013 U.S. Dist. LEXIS 724, at *4 (citing Berry v.

Loiseau, 223 Conn. 786, 825 (1992) (recognizing rule that common law punitive

damages are limited to litigation costs)).

      Where the written warranties at issue are ‘limited’ (i.e., not ‘full’ within the

meaning of MMWA § 2304) the measure of a plaintiff’s damages is derived from the

state law governing such breach of warranty claims. Pyskaty, 856 F.3d at 223.

Under Connecticut law, “the proper test for damages [in a breach of warranty case,

is] the difference in value between the property had it been as represented and the

property as it actually was.” Johnson v. Healy, 176 Conn. 97, 106 (1978).

                                     ANALYSIS

      Defendant argues that it is clear to a legal certainty that Plaintiff Johns-Pratt

cannot meet the $50,000 jurisdictional threshold under the MMWA. [ECF No. 27 at

6-10]. Defendant argues that the only actual damages Plaintiff alleges are $2,100

in out-of-pocket expenses used to add “one quart of oil every 500 miles throughout



                                             8
        Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 9 of 14



the warranty period.” Id. at 8 (quoting FAC ¶¶ 12, 17). Defendant argues that

Plaintiff’s alleged possible engine failure due to excessive oil consumption is a

“hypothetical scenario” and is thus non-cognizable as actual damages, and that

Plaintiff’s alleged “additional service visits and increased maintenance costs”

have not been substantiated or alleged in sufficient detail. Id. at 8-9. Finally,

Defendant argues that Plaintiff’s allegation that the value of the vehicle will drop

upon future sale is “entirely hypothetical.” Id. at 9.

      Plaintiff counters that her allegations of actual damages, diminished value

to the defective engine, increased maintenance costs, and increased risk of the

engine failing are validly pled. [ECF No. 36 at 7-8]. Plaintiff also adds that Plaintiff

has adequately pled that punitive damages are warranted here, which, when

combined with Plaintiff’s actual and consequential damages puts Plaintiff over the

$50,000 threshold. [ECF No. 36 at 8-9 (citing cases holding punitive damages

appropriate)].

      Defendant replies first that diminution in value requires pleading both value

of goods accepted, and value of goods had they been as warranted, and that

Plaintiff has made no allegation regarding value of goods accepted with the alleged

defect. [ECF No. 37 at 1.].    Under Iqbal, Defendant argues that “a complaint is

deficient where it pleads only ‘naked assertions devoid of further factual

enhancement.’” Id. at 1-2 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      Next Defendant argues that Plaintiff is not entitled to “incidental or

consequential damages, which includes the out-of-pocket expenses alleged,

because the warranties at issue expressly disclaim such damages.” Id. at 2 (citing



                                           9
       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 10 of 14



McKernan v. United Techs. Corp., 717 F. Supp. 60, 70 (D. Conn. 1989)). Even if they

could recover out-of-pocket expenses, they are only $2,100, “which is well below

the $50,000 threshold.” Id. Finally, Defendant replies that punitive damages, even

if awardable, are limited to attorneys’ fees, “which [Plaintiff] ha[s] also failed to

plead with any particularity.” Id.

      The Court finds that Plaintiff cannot meet the MMWA’s $50,000 threshold for

the following reasons.      First, assuming without deciding that out-of-pocket

expenses would be recoverable even in the face of a warranty disclaimer, Plaintiff’s

alleged $2,100 in such expenses is well below the $50,000 threshold. Second,

Plaintiff has provided no details alleging how having to add extra oil between

service appointments has increased maintenance costs over and above normal

maintenance costs for this vehicle, apart from the cost of extra oil, and Plaintiff’s

allegation that excessive oil consumption might cause the engine to fail at some

point in the future is speculative and therefore non-compensable.

      Most importantly, Plaintiff’s argument that punitive damages are awardable

is incorrect. In Connecticut, as in other jurisdictions, there is a high bar set for the

awarding of punitive damages. To clear that hurdle in a breach of contract/warranty

case, the breaching party’s conduct must be such that there exists “wanton and

malicious injury, evil motive and violence, for punitive damages may be awarded

only for outrageous conduct . . . .” L. F. Pace & Sons, 9 Conn. App. at 48.

      The cases where courts have found punitive damages awardable involved

conduct far more malicious than any conduct of Defendant here. For example, in

Makuch, the actions of the Defendant car dealer were considered by the court to



                                          10
       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 11 of 14



warrant consideration of punitive damages because Plaintiff allegedly purchased

a vehicle with damage from a prior accident, but the dealer told Plaintiff before sale

the vehicle was a left-over brand-new model that was undamaged. That was false,

the damage was quite extensive, and the dealer made fraudulent statements to

Plaintiff during repairs to Plaintiff’s vehicle. See Makuch, No. 3:12-cv-866-WWE,

ECF No. 1 ¶¶ 13-21 (D. Conn. June 12, 2012).

      In Alexis v. PMM Enters. LLC, No. 3:17-cv-1622 (MPS), 2018 U.S. Dist. LEXIS

184367 (D. Conn. Oct. 29, 2018), cited by Plaintiff, the Defendant car dealer lied to

Plaintiff, as in Makuch, that the vehicle Plaintiff was about to purchase had no prior

damage when the dealer knew or should have known, because the extensive

damage was obvious to anyone with car repair skill, that the vehicle had been in

an accident and was unsafe. Thus, the court held that punitive damages were

awardable.

      In Canaan Apothecary, LLC v. Maxi Drug, Inc., No. 3:12-cv-1571 (VLB), 2014

U.S. Dist. LEXIS 23461 (D. Conn. Feb. 25, 2014), also cited by Plaintiff, the Complaint

alleged that Plaintiff and Defendant agreed to the sale of Plaintiff’s pharmacy to

Defendant, and that after the sale Plaintiff properly performed all required actions

of the purchase and sale agreement, but Defendant intentionally breached and

terminated the agreement in order to eliminate its only competition and to render

the pharmacy “economically vulnerable at the least and very possibly non-viable

and non-saleable.” Id. [ECF No. 1 (Complaint) ¶ 42)]. Under these allegations the

Court said it would not strike a claim for punitive damages. 2014 U.S. Dist. LEXIS

23461, at *16-18.



                                          11
       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 12 of 14



      In L.F. Pace & Sons, Defendant provided a bid bond to Plaintiff that allowed

it to bid on a large public construction contract. 9 Conn. App. at 46-50. After

Plaintiff won the bid, Defendant refused to provide the required performance bond,

which caused Plaintiff to lose the bid and eventually go out of business. Id. Under

these facts, the Appellate Court concluded that “[w]e cannot hold that the jury’s

conclusion that the defendant acted in malicious and wilful disregard of the

plaintiff’s rights was unsupported by the evidence,” upholding the award of

punitive damages. Id. at 50.

      Defendant’s conduct here is fundamentally different and distinguishable

from that of the Defendants in the cases cited. Plaintiff argues that Defendant

concealed from Plaintiff that Defendant knew its vehicles’ engines were defective

“at the time of sale and during each subsequent instance where [Plaintiff] sought

warranty repairs.” [ECF No. 36 at 8]. But Defendant was not the party that sold the

vehicle to Plaintiff or serviced it, and Plaintiff’s allegations fail in light of the

allegations in the Complaint that Plaintiff purchased her vehicle on June 19, 2013,

FAC ¶ 10, yet the oil consumption defect was a widely known “hot topic” in

consumer forums as of 2011. FAC ¶ 55. It cannot have been outrageous or wanton

and malicious for Defendant to not inform Plaintiff of something Plaintiff should

have known about prior to purchase through the use of routine due diligence prior

to making a major purchase. Certainly nothing in the instant matter comes close

to the car dealers in the cited cases lying to customers about vehicles’ prior

maintenance and accident histories.




                                         12
       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 13 of 14



      Moreover, the “defect” Plaintiff complains about hardly, as in the cited car

dealer cases, makes Plaintiff’s vehicle undriveable or unsafe.      Plaintiff’s only

concrete allegation is that her vehicle suffers from excessive oil consumption that

might be caused, as alleged by “[s]ome owners and enthusiasts,” by “BMW’s

decision to place the N63’s twin-turbochargers between the cylinder heads, and

inside of the engine V, rather than outside of the engine V, away from sensitive

components, where turbochargers are typically located.” [ECF No. 24 ¶ 48].

      In sum, Plaintiff has not alleged any conduct on Defendant’s part that might

allow the Court to award punitive damages.

      As to diminution in value, Defendant is correct that Plaintiff has failed to

plead what the value of her vehicle is with the oil consumption defect. More

importantly, Plaintiff alleges that in June 2013 she paid $55,714.45 for her used

2010 BMW. The oil consumption was commonly known when Plaintiff purchased

her vehicle and thus the diminution in value should have been reflected in her

purchase price. If we assume that depreciation since June 2013 to the present has

reduced the value of Plaintiff’s vehicle further, and that the alleged defect has

caused some decrease in value, there is simply no way that the decrease in value

due to the engine defect alone could approach $47,900, or the MMWA $50,000

threshold minus the $2,100 in out-of-pocket expenses Plaintiff has alleged.

      Plaintiffs relied heavily on an “aggregation” argument in their opposition to

Defendant’s Motion to Dismiss, [ECF No. 36 at 9], but obviously, now that Plaintiffs




                                        13
       Case 3:18-cv-01799-VLB Document 58 Filed 04/21/20 Page 14 of 14



Rosa and Christopher have dismissed their claims, that argument is unavailable to

Plaintiff Johns-Pratt.1

                                    CONCLUSION

      The Court holds that the MMWA $50,000 amount in controversy requirement

is not met. Given that, it is not possible for Plaintiff to meet the $75,000 diversity

jurisdiction requirement under 28 U.S.C. § 1332(a). The Court therefore finds that

it lacks subject matter jurisdiction over any of Plaintiff’s claims and GRANTS

Defendant’s Amended Motion to Dismiss. The Clerk is directed to close this case.


IT IS SO ORDERED.
                                                     _______/s/__________
                                                     Hon. Vanessa L. Bryant
                                                     United States District Judge


Dated at Hartford, Connecticut: April 21, 2020




1 Plaintiff filed supplemental authority in which out-of-circuit district courts denied
defendants’ motions to dismiss and/or sever, [ECF Nos. 52, 54-56], but each of
these cases is inapposite as each involves multiple-plaintiff claims that, in
aggregation, could have met the $50,000 MMWA threshold, unlike here.

                                          14
